Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2, 7, and 13-18 are pending. 

Claim objections
Claim 1 is objected to because of the following informalities:  the abbreviation of “iMAO-B” after “inhibitor of monoamine oxidase type B” in line 5 should be placed within parentheses, that is, (iMAO-B).  

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, and 13-18 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the specific autoinflammatory/autoimmune diseases such as Parkinson’s disease with claimed compounds, does not reasonably provide enablement for treating every and each autoinflammatory/ autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 	(1) The nature of the invention:
All rejected claims are drawn to the methods of treating autoinflammatory/ autoimmune diseases with the administration of a MAO-B inhibitor such as Safinamide and Rasagiline or their mixture.  
(2) The breadth of the claims
	The claims are very broad. The instant claims cover autoinflammatory/autoimmune that are known to exist including over hundreds of different autoinflammatory/autoimmune such as Sepsis, Parkinson’s disease, and Alzheimer’s disease (see US 2014194343, claim 3) as well as those recited in claim 2 (periodic syndrome associated with cryopyrin (CAPS), periodic syndrome associated with TNF receptor 1, gout, pseudogout, irritable bowel syndrome, psoriasis, rheumatoid arthritis, systemic lupus erythematosus). And they also encompass those that may be discovered in the future, for which there is no enablement provided.  
           (3) The state of the prior art
 	There are no known compounds of similar structure or compositions which have been demonstrated to treat all types of autoinflammatory/autoimmune diseases.  
           (4) The relative skill of those in the art
Generally, the relative skill of those in the art of pharmaceuticals and pharmacology is high.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant composition for accomplishing the desired result of the claimed invention without undue experimentation. Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”. See  In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970).  
(5) The predictability or unpredictability of the art
Autoimmune diseases are disorders in which the body's immune system reacts against some of its own tissue and produces antibodies to attack itself. Autoimmune disorders are classified into two types, organ-specific (directed mainly at one organ) and non-organ-specific (widely spread throughout the body). Examples of organ-specific autoimmune disorders are insulin-dependent diabetes (Type I) which affects the pancreas, Hashimoto's thyroiditis and Graves' disease which affects the thyroid gland, pernicious anemia which affects the stomach, Addison’s disease which affects the adrenal glands, and chronic active hepatitis which affects the liver. Examples of non-organ-specific autoimmune disorders are rheumatoid arthritis, multiple sclerosis, lupus and myasthenia gravis. Scientists believe multiple factors such as environmental toxins, heredity, viruses, and certain drugs may play a role in causing an autoimmune disease. Most autoimmune diseases cannot yet be treated directly, but are treated according to symptoms associated with the condition. See a copy regarding “Autoimmune Diseases” from the HealthScout.com (2009). As stated above, autoinflammatory/autoimmune diseases are caused by various factors such as environmental toxins, heredity, viruses, and certain drugs, thus one of ordinary skill in the art would not reasonably expect that administrating a MAO-B inhibitor could treat all types of autoimmune diseases, especially those caused by genetic defect or virus infection. Therefore, the treatment of all types of autoinflammatory/autoimmune diseases with different etiology is highly unpredictable to one skilled in the art. 
(6) The amount of direction or guidance presented or (7) The presence or absence of working examples
Applicants disclosed some in vivo and in vitro data regarding the effects of MAO-B inhibitor such as Rasagiline on Caspase-1 activation, productions of IL1β and ROS and mitochondrial membrane potential (Figs. 1-11). However, there is no demonstrated correlation that the tests and results apply to all of the autoinflammatory/ autoimmune diseases embraced by the instant claims. Also, in vitro and in vivo assays do not always correlate to efficacy in humans and are not generally predictive of clinical efficacy. Thus, the specification fails to provide sufficient information allowing the skilled artisan to practice the invention commensurate in scope with these claims without undue experimentation. 
 (8) The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed composition could be predictably used as a treatment of all types of autoinflammatory/ autoimmune diseases as inferred in the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All dependent claims are included. 
The scope of “autoinflammatory and/or autoinflammatory/ autoimmune diseases” in line 4 is unclear because of the following reasons. Whether some disorders, including Parkinson’s disease (PD), Autism, Primary sclerosing cholangitis (PSC), Multiple Sclerosis, Idiopathic pulmonary fibrosis, Phacogenic Uveitis,  adhesive capsulitis, fibromyalgia, arachnoiditis, Rosacea, Lichen sclerosus, Hidradenitis suppurativa,  Multifocal Motor Neuropathy with conduction block (MMN), Polymyalgia Rheumatica, Hailey-Hailey disease (Familial benign chronic pemphigus) and Still's disease, are or are not autoinflammatory/ autoimmune disorders is not known or in dispute, and indeed determining what is and what is not an autoinflammatory/ autoimmune  disorder has proved in numerous cases to be very troublesome.  For example, there has been extensive and unresolved scientific debate over whether Parkinson’s disease, autism, multiple sclerosis and fibromyalgia are or are not autoinflammatory/ autoimmune disorders.  Hence, it is not known whether these diseases do or do not fall within the claim, rendering the claim indefinite. In addition, new candidates for possible autoinflammatory/autoimmune status arise from time to time. Especially, while PD etiopathogenesis remains to be elucidated, previously, it was believed that PD is not mediated by autoinflammatory/autoimmune mechanisms. However, recent reviews of the current literature have brought to light evidence for the possible role of the immune system, specifically autoinflammatory/ autoimmune  mechanisms, in the ethiopathogenesis of PD. See Virgilio et al.  (Autoimmunity Reviews, Volume 15, Issue 10, October 2016, Pages 1005-1011). Also, there is some research suggesting that emphysema, and some types of schizophrenia are autoinflammatory/ autoimmune.  Furthermore, ankylosing spondylitis commonly appears on lists of autoinflammatory/ autoimmune disorders, but recent research is pointing to it not being an autoinflammatory/ autoimmune  disorder, but instead an unusual response to infection. Further complicating matters is that there is a broader and narrower understanding of what constitutes an autoimmune disease, so that what is or is not an autoimmune disease can depend on which concept is employed. A good example is Crohn's disease, which is certainly characterized by immune dysregulation, and commonly is labeled as an autoimmune disease.  Yet some consider it not a “true” autoimmune disease. Similarly, whether Chronic GVHD should or should not be considered an autoimmune  disease turns to a considerable degree on the definition of an autoimmune  disease. Another example is celiac disease, which is a fairly well-understood disorder, normally listed as autoimmune disorder, yet some do not consider it a true autoimmune disorder. Another difficulty is the area of autoimmune diseases, including Familial Mediterranean fever. Although once treated as a type of autoimmune diseases, increasingly, these are not. This turns, at least to some degree, on the question of whether autoimmune disorders should be limited to the adaptive immune system, or also include disorders of the innate immune system.  With this becoming accepted, then some disorders such as Schnitzler syndrome, Chronic recurrent multifocal osteomyelitis (CRMO) and Adult onset Still's disease (AOSD) are no longer be considered as autoimmune disorders, and even Behçet’s Disease might well go in this category instead of autoimmune disoder.
The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. 
Because of the ambiguities discussed above, once cannot be sure of the actual metes and bounds of this term, what diseases it does and does not embrace, and hence the term is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20070093495 (hereafter, RUGGERO) as evidenced by Virgilio et al.  (Autoimmunity Reviews, Volume 15, Issue 10, October 2016, Pages 1005-1011). 
RUGGERO teaches new use of a MAO-B inhibitor such as safinamide and rasagiline for treating Parkinson’s disease (PD) (abstract, [0007], [0010], [0013], [0033], [0082], and claims 1-2 and 5-6).  PD is an autoinflammatory/autoimmune disease as evidenced by Virgilio et al. (p1009, col 2, Conclusions).  
RUGGERO further disclose that the safinamide or a MAO-B inhibitor is administered as part of a pharmaceutical composition ([0010]) and the pharmaceutical compositions can be formulated for oral administration, inhalation devices, depot, intra-adipose, intravenously, sublingually, perilingually, subcutaneously, rectally, or transdermally (topical), or by any other medically-acceptable means by mixing each of the above compounds with a pharmacologically acceptable carrier or excipient. ([0112] and [0084]). RUGGERO states that compositions may be prepared as injectables, either as liquid solutions or suspensions; solid forms suitable for solution in, or suspension in, liquid prior to injection; as tablets or other solids for oral administration; as time release capsules; liposome formulations; or in any other form currently used, including suppositories, creams, lotions, mouthwashes, inhalants and the like ([0093]). 
		As such, the instant claims are anticipated by RUGGERO. 

Claims 1-2, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20040/0176469 (hereafter, THOMAS, cited in IDS filed on 12/18/2020). 
THOMAS teaches methods of using MAO inhibitors such as rasagiline and antiinflammatory drugs for the prevention and treatment of inflammatory disorders wherein the inflammatory disorders include irritable bowel syndrome, rheumatoid arthritis, and gout.  (abstract, [0007], [0010], [0013], [0033], [0082], and claims 1, 4, 8 and 33). The inflammatory disorders such as irritable bowel syndrome, rheumatoid arthritis, and gout are auto-inflammatory/autoinflammatory/ autoimmune disease recited in the instant claim 2.  
THOMAS further disclose that the MAO inhibitor is prepared in a pharmaceutical composition with a pharmacologically acceptable carrier or excipient and a solid form preparations include powders, tablets, pills, capsules, cachets, suppositories, and dispersible granules ([0101 and [0103]) and the compounds can be administered transdermally (topical adminsitration) ([0100]). 
		As such, the instant claims are anticipated by THOMAS. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070093495 (hereafter, RUGGERO) as evidenced by Virgilio et al.  (Autoimmunity Reviews, Volume 15, Issue 10, October 2016, Pages 1005-1011) in view of BR PI0708691 (hereafter, Lin, its English translation cited).
RUGGERO as applied supra is herein applied for the same teachings in their entirety.  
RUGGERO does not specifically disclose using a device such as medicated plaster or gauze for administering the MAO-B inhibitor.  
Lin teaches a transdermal rasagiline plaster (patch) for the treatment or prophylaxis of diseases of the nervous system such as Parkinson's patients, in which the patch comprises an inert coating layer chemically inert to the substrate ingredients, a layer of substrate comprising rasagiline or a pharmaceutically salt acceptable layer and a protective layer to be peeled off before use (abstract). Lin further teaches the substrate layer may further comprise a controlled release (releasing in a predetermined time) substrate layer and /or an adhesive layer (p3, 3rd paragraph, Summary of Invention). Also, Lin teaches that since rasagiline has a relatively strong potency and during oral administration it can reduce its peak blood concentration by 60%, and most Parkinson's patients have difficulty walking and oral ingestion, so it is necessary to formulate rasagiline for transdermal administration of so that rasagiline can be given every other day (p3, second paragraph). In addition, Lin teaches that although rasagiline is a selective monoamine oxidase-B (MAOB) inhibitor, it can simultaneously inhibit MAO-A and MAO-B at a relatively high blood concentration, so a so-called "Cheese Reaction" "may occur, that is, when an irreversible non-selective drug is administered to a patient, if the patient takes a drug or food containing tyramine or dopamine, the patient may suffer from hypertensive crisis (p3, second paragraph). Furthermore, Lin teaches that that a rasagiline-containing transdermal patch may lead to medium absorption and may prevent or reduce the "Cheese Reaction" and, since a patient does not feel well because of the "Cheese Reaction", the patch may be withdrawn immediately to avoid greater results (p3, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MAO-B inhibitor such as safinamide and rasagiline in transdermal plaster as taught by Lin  because  RUGGERO already teach and suggests that the MAO inhibitor can be administered transdermally and Lin teaches advantages using transdermal plaster as stated above (i.e., suitable for patients have difficulty in oral ingestion, controlled absorption and release,  and easier  removal to avoid adverse effect such as cheese reaction”)   Thus, one of ordinary skill in the art would have been motivated to use those MAO inhibitor in a transdermal plaster for patients have difficulty in oral ingestion, for controlling absorption and release and for removing it immediately when there is risk of having "Cheese Reaction" as taught by Lin. 

Claims 1-2, 7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20040/0176469 (hereafter, THOMAS) in view of BR PI0708691 (hereafter, Lin, its English translation cited).
THOMAS as applied supra is herein applied for the same teachings in their entirety.  
THOMAS does not specifically disclose using a device such as medicated plaster or gauze for administering the MAO-B inhibitor.  
Lin teaches a transdermal rasagiline plaster (patch) for the treatment or prophylaxis of diseases of the nervous system such as Parkinson's patients, in which the patch comprises an inert coating layer chemically inert to the substrate ingredients, a layer of substrate comprising rasagiline or a pharmaceutically salt acceptable layer and a protective layer to be peeled off before use (abstract). Lin further teaches the substrate layer may further comprise a controlled release (releasing in a predetermined time) substrate layer and /or an adhesive layer (p3, 3rd paragraph, Summary of Invention). Also, Lin teaches that since rasagiline has a relatively strong potency and during oral administration it can reduce its peak blood concentration by 60%, and most Parkinson's patients have difficulty walking and oral ingestion, so it is necessary to formulate rasagiline for transdermal administration of so that rasagiline can be given every other day (p3, second paragraph). In addition, Lin teaches that although rasagiline is a selective monoamine oxidase-B (MAOB) inhibitor, it can simultaneously inhibit MAO-A and MAO-B at a relatively high blood concentration, so a so-called "Cheese Reaction" "may occur, that is, when an irreversible non-selective drug is administered to a patient, if the patient takes a drug or food containing tyramine or dopamine, the patient may suffer from hypertensive crisis (p3, second paragraph). Furthermore, Lin teaches that that a rasagiline-containing transdermal patch may lead to medium absorption and may prevent or reduce the "Cheese Reaction" and, since a patient does not feel well because of the "Cheese Reaction", the patch may be withdrawn immediately to avoid greater results (p3, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MAO-B inhibitor such as rasagiline in transdermal plaster as taught by Lin  because  THOMAS already teach and suggests that the MAO inhibitor can be administered transdermally and Lin teaches advantages using transdermal plaster as stated above (i.e., suitable for patients have difficulty in oral ingestion, controlled absorption and release,  and easier  removal to avoid adverse effect such as cheese reaction”)   Thus, one of ordinary skill in the art would have been motivated to use those MAO inhibitor in a transdermal plaster for patients have difficulty in oral ingestion, for controlling absorption and release and for removing it immediately when there is risk of having "Cheese Reaction" as taught by Lin. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611